[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Lemons, Slip Opinion No. 2022-Ohio-3625.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-3625
                       DISCIPLINARY COUNSEL v. LEMONS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Lemons, Slip Opinion No.
                                   2022-Ohio-3625.]
Judges—Misconduct—Violations of the Code of Judicial Conduct—A judge’s good
        intentions do not excuse him or her from complying with the Code of
        Judicial Conduct—Public reprimand.
     (No. 2022-0713—Submitted July 12, 2022—Decided October 13, 2022.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2021-040.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Judge Richard Alan Lemons, of Portsmouth, Ohio,
Attorney Registration No. 0030054, was admitted to the practice of law in Ohio in
1985. He has been a judge of the Scioto County Court of Common Pleas, Probate
                              SUPREME COURT OF OHIO




and Juvenile Division, since February 2015. Lemons previously served as a
magistrate in the same court from January 2011 to February 2015.
        {¶ 2} In December 2021, relator, disciplinary counsel, charged Lemons
with violating the Code of Judicial Conduct for independently investigating facts
in a juvenile-court matter, failing to recuse himself from that case, and failing to
perform the duties of judicial office fairly and impartially. Lemons stipulated to
the charged misconduct, and the parties jointly recommended that he be publicly
reprimanded. After a hearing, the Board of Professional Conduct issued a report
finding that Lemons had engaged in the stipulated misconduct and agreeing with
the parties’ recommended sanction. Pursuant to Gov.Bar R. V(17)(B)(3), the
parties filed a joint waiver of objections.
        {¶ 3} Based on our review of the record, we adopt the board’s finding of
misconduct and agree that a public reprimand is the appropriate sanction in this
case.
                                     Misconduct
                                Lemons’s home visit
        {¶ 4} On Thursday, January 12, 2017, D.M., a father of five children, was
arrested on a charge of corrupting a juvenile with drugs and held in the Scioto
County Jail. At the time, D.M. had legal custody of his three oldest children while
a relative had custody of his two youngest children; the children’s mother was
incarcerated. On the evening of D.M.’s arrest, a caseworker for the Scioto County
Children Services Board (“SCCSB”) visited the home where D.M. had resided with
the three children and their grandfather. Later that evening, SCCSB put in place an
in-home safety plan for the children—as an alternative to removing them.
        {¶ 5} The following day, a school resource officer contacted Greg Dunham,
one of Lemons’s staff members, expressing concern for the well-being of D.M.’s
children. Dunham and a probation officer visited D.M.’s home, which Dunham
described as “filthy.” According to Dunham, the water had been turned off, the




                                              2
                                  January Term, 2022




toilet was overflowing with human waste, the floor was littered with dog feces, the
refrigerator was not working, and the children had no beds. Dunham reported his
concerns to Lemons and to SCCSB, which sent a caseworker to D.M.’s home that
evening to investigate Dunham’s referral.
        {¶ 6} SCCSB again decided not to remove the children from the home.
After Dunham advised Lemons of SCCSB’s decision, the judge talked to the
caseworker on the telephone. According to Lemons, he asked the caseworker
whether she would be comfortable leaving the children of SCCSB’s director in the
home and she responded, “Your Honor, I would not leave my dog there.”
        {¶ 7} The next day, Saturday, January 14, Lemons, accompanied by law-
enforcement officers, conducted his own investigation of D.M.’s residence, during
which Lemons confirmed the same conditions that Dunham had observed. Lemons
also observed that the grandfather had a wall heater with an open flame that was
within a few feet of his oxygen tanks; a cooler in the kitchen—which presumably
was a substitute for the broken refrigerator—stored only dirty dishes; a child, who
was not dressed appropriately for the cold weather, used the oven to warm himself;
and the upstairs bedrooms, which were colder than the remainder of the house, had
only mattresses on the floor—without box springs.
        {¶ 8} After the home visit, Lemons returned to his chambers and issued an
entry—“[u]pon the court’s own motion” and without a case number—finding that
two of D.M.’s children in the home were in imminent danger and ordering SCCSB
to place the two children in its temporary custody and investigate the matter.1 The
judge also scheduled a hearing for three days later, on January 17. Court staff
notified SCCSB of Lemons’s emergency order, and SCCSB promptly removed the
two children from D.M.’s home. Lemons did not send a copy of the emergency



1. The whereabouts of D.M.’s oldest child—who was 17 at the time—was not known, and Lemons
did not refer to him in the January 14 emergency order.




                                            3
                                 SUPREME COURT OF OHIO




order to D.M. or the children’s mother, although the judge later acknowledged that
the parents were statutorily required to be notified of his order.
        {¶ 9} The court did not hold the scheduled hearing on January 17, because,
according to Lemons, SCCSB had not yet completed its investigation.                           On
Wednesday, January 18, SCCSB filed a new complaint alleging that all five of
D.M.’s children were dependent because their parents were incarcerated and no
other relatives could care for them.2 SCCSB requested an ex parte order giving it
custody of the children pending final adjudication and disposition. Lemons granted
the ex parte order and presided over a January 19 probable-cause hearing.
        {¶ 10} At the hearing, SCCSB did not present any evidence about the
conditions of D.M.’s home and Lemons did not inform the parties—including the
parents, who both appeared for the hearing, although they remained incarcerated—
that he had visited D.M.’s residence. Lemons, however, mentioned the home’s
conditions during the hearing. For example, after D.M. asked whether his children
would be placed with their grandmother, Lemons responded:


                 Well, they’re in custody right now, and this case will
        determine where they go. * * *
                 We need homes, um, that they can go to, and the homes have
        to be CLEAN homes. They have to be homes where there are beds
        that aren’t just mattresses laying on the floor that are stinking, filthy,
        dirty. They have to be, there has to be, plenty of food, not just
        enough where the kids can barely survive.
                 Um, so in other words, I’m not going to put them back in a
        home similar to the home that they came from.



2. According to SCCSB’s filing, the relative who had legal custody of D.M.’s two youngest children
advised SCCSB that she could no longer care for them.




                                                4
                                 January Term, 2022




(Capitalization sic.) Lemons also said that if the grandmother’s residence looked
like D.M.’s home, “that’s a NO” (capitalization sic) and that any possible home for
the children would need to have running water and mattresses with box springs.
          {¶ 11} Lemons continued presiding over the children’s dependency
proceedings, including the adjudication and dispositional hearings in April 2017.
In 2019, Lemons granted SCCSB permanent custody of the two children who were
the subject of Lemons’s January 14, 2017 emergency order. However, at no time
during the 2017 or 2019 proceedings did Lemons inform the parties or their counsel
that he had personally inspected D.M.’s home and that his inspection was the basis
for the January 14 emergency order, which essentially triggered the entire custody
action.
                        Lemons’s explanation for his actions
          {¶ 12} During his disciplinary hearing, Lemons said that he had
investigated D.M.’s home and issued the emergency order because he was upset
with SCCSB for refusing to remove the children and wanted to “force [SCCSB] to
do their job.” Lemons explained that when he transitioned from magistrate to
judge, Scioto County was the epicenter of the opioid epidemic and that as the
problem worsened, “every parent[ ] seemed to be high and strung out.” But
SCCSB, Lemons claimed, was not investigating or filing enough cases. Because
of SCCSB’s inaction, the juvenile court was flooded with calls from grandparents,
school representatives, and hospital employees asking the court to take some sort
of action. The relationship between the juvenile court and SCCSB, Lemons said,
became contentious, and when he visited D.M.’s home in January 2017, Lemons
did not trust SCCSB’s judgment.
          {¶ 13} Lemons admitted, however, that he had allowed his frustration with
SCCSB to get the better of him and that he should not have independently
investigated the facts by personally inspecting D.M.’s home. Lemons also testified
that due to several factors—including the fact that SCCSB has since disbanded—




                                          5
                             SUPREME COURT OF OHIO




the county children’s-services agency that took its place is currently “taking care of
[its] own business” and the juvenile court no longer receives as many desperate
phone calls from schools or hospitals. The juvenile court, Lemons claims, now has
a “great” relationship with the children’s-services agency.
       {¶ 14} Lemons also explained why he had initially believed that his recusal
from the dependency cases was not necessary. SCCSB’s complaint, the judge
noted, alleged only that D.M.’s children were dependent because their parents were
unavailable to care for them; SCCSB did not pursue the matter as a neglect case
based on the conditions of D.M.’s home. Therefore, Lemons believed, the home’s
conditions were not relevant to the proceedings. But Lemons admitted that in
hindsight, he should have recused himself because his impartiality might have been
reasonably questioned due to his home visit. Lemons also agreed to recuse himself
from any of the remaining dependency cases involving D.M.’s children.
                        The board’s findings of misconduct
       {¶ 15} The board concluded that Lemons violated three rules of the Code
of Judicial Conduct. First, the board found that there was “no question” that
Lemons violated Jud.Cond.R. 2.9(C), which prohibits a judge from independently
investigating facts in a matter and requires a judge to consider only the evidence
presented and any facts that may properly be judicially noticed. By conducting the
wellness check of D.M.’s residence—which included thoroughly inspecting the
house and interacting with the children and their grandfather—Lemons, the board
concluded, “made an independent investigation of facts pertinent to what became a
formal custody case brought before him as a judge” and that his investigation was
the “sole basis” for his January 14 emergency order removing two of the children
from D.M.’s home.
       {¶ 16} Second, the board found that Lemons violated Jud.Cond.R.
2.11(A)(1), which requires a judge to disqualify himself or herself in any
proceeding in which the judge’s impartiality might reasonably be questioned,




                                          6
                                January Term, 2022




including when the judge has a personal bias or prejudice concerning a party or a
party’s lawyer or personal knowledge of facts that are in dispute. The board
concluded that Lemons’s reason for not recusing himself—that SCCSB had
pursued the matter solely as a dependency case rather than a neglect case—was
“flawed for two reasons.” As a legal matter, the board noted, SCCSB’s entire case
was precipitated by Lemons’s home inspection and January 14 emergency order,
notwithstanding the fact that SCCSB did not mention the home conditions in its
complaint or arguments. Further, as a factual matter, the board observed that the
living conditions of D.M.’s home “were very much on [Lemons’s] mind regardless
of the legal posture of the case,” as evidenced by Lemons’s exchange with D.M.
contrasting the conditions in D.M.’s home with what would be acceptable.
        {¶ 17} Third, the board found that Lemons violated Jud.Cond.R. 2.2, which
requires a judge to “uphold and apply the law” and “perform all duties of judicial
office fairly and impartially.” Lemons, the board found, “effectively usurped
SCCSB’s legal authority” by disregarding its decision to leave D.M.’s children in
place, “then conducting his own investigation and, sua sponte, initiating a custody
action.” (Emphasis sic.) And Lemons took those actions, the board found, because
he was frustrated with SCCSB. The board concluded that no matter how well-
intentioned, Lemons “could not be both the source of a private referral based on his
personal knowledge and an impartial arbiter of the issues as a judge.” (Emphasis
sic.)
        {¶ 18} We adopt the board’s findings of misconduct.
                                      Sanction
        {¶ 19} When imposing sanctions for judicial misconduct, we consider all
relevant factors, including the ethical duties that the judge violated, the aggravating
and mitigating factors listed in Gov.Bar R. V(13), and the sanctions imposed in
similar cases.




                                          7
                             SUPREME COURT OF OHIO




       {¶ 20} The board found the presence of one aggravating factor—that
Lemons had engaged in multiple offenses. See Gov.Bar R. V(13)(B)(4). As for
mitigating factors, the board found that Lemons has a clean disciplinary record and
had lacked a dishonest or selfish motive, made full and free disclosures to the board
and had a cooperative attitude toward the disciplinary proceedings, and submitted
evidence of good character and reputation. See Gov.Bar R. V(13)(C)(1), (2), (4),
and (5).
       {¶ 21} To determine the appropriate sanction, the board considered five
cases in which we imposed public reprimands or stayed six-month suspensions on
judges who had engaged in fairly similar misconduct—mostly by creating an
appearance of partiality or failing to perform their duties fairly and impartially. In
Disciplinary Counsel v. Winters, 166 Ohio St.3d 149, 2021-Ohio-2753, 184 N.E.3d
21, we imposed a conditionally stayed six-month suspension on a judge who had
engaged in inappropriate ex parte communications on Facebook, failed to disclose
those communications, and failed to disqualify himself from several cases in which
his impartiality could reasonably be questioned.        In Disciplinary Counsel v.
Goulding, 162 Ohio St.3d 482, 2020-Ohio-4588, 165 N.E.3d 1244, we imposed a
conditionally stayed six-month suspension on a judge who, in an attempt to assist
his friends, had interfered in another judge’s case by setting bail and securing a
defendant’s release from jail and also had engaged in ex parte communications with
that defendant.
       {¶ 22} In Disciplinary Counsel v. Medley, 93 Ohio St.3d 474, 756 N.E.2d
104 (2001), we publicly reprimanded a judge for creating the appearance of bias by
accepting a phone call from a newly arrested person, picking her up from the police
station and driving her home, and later presiding over her criminal proceeding.
Similarly, we publicly reprimanded a judge in Disciplinary Counsel v. Runyan, 108
Ohio St.3d 43, 2006-Ohio-80, 840 N.E.2d 623, for attempting to take corrective
action against a police detective and, in doing so, engaging in activities that went




                                          8
                                January Term, 2022




well beyond his judicial authority and ethical constraints. The judge also failed to
recuse himself from a case in which he had previously represented a party. And in
Ohio State Bar Assn. v. Goldie, 119 Ohio St.3d 428, 2008-Ohio-4606, 894 N.E.2d
1226, we publicly reprimanded a judge for failing to remain faithful to the law when
she denied three defendants due process in a flagrant disregard of their
constitutional and statutory rights.
       {¶ 23} The board found—and we agree—that Lemons’s misconduct was
not as serious as the misconduct in the cases cited above. For example, the board
noted that unlike the judges in Goulding and Runyan, Lemons had not been
influenced by personal relationships or self-interest. Rather, the board concluded
that Lemons had been “motivated by the best of intentions” and that his actions had
likely benefited D.M.’s children by removing them from an environment without
capable caregivers. The board also noted that in Runyan and Goldie, we issued
public reprimands for misconduct arising out of multiple cases but that Lemons’s
misconduct “was confined to a single chain of events.” However, the board
concluded that “the isolated nature of this incident and [Lemons’s] good intentions
do not excuse his disregard for ethical standards that are designed to promote
fairness and impartiality.”
       {¶ 24} After reviewing the record in this case and the sanctions that we have
imposed for comparable misconduct, we agree that a public reprimand is the
appropriate sanction here. Lemons’s good intentions do not excuse him from
complying with the Code of Judicial Conduct. See Disciplinary Counsel v. Elum,
133 Ohio St.3d 500, 2012-Ohio-4700, 979 N.E.2d 289, ¶ 26, quoting Disciplinary
Counsel v. Hoague, 88 Ohio St.3d 321, 324, 725 N.E.2d 1108 (2000), quoting
Disciplinary Counsel v. Ferreri, 85 Ohio St.3d 649, 654, 710 N.E.2d 1107 (1999)
(a judge’s “understandably strong feelings” about an arresting officer’s misconduct
“ ‘ “do not excuse a judge from complying with the judicial canons and the
Disciplinary Rules” ’ ”).




                                         9
                              SUPREME COURT OF OHIO




                                    Conclusion
          {¶ 25} Richard Alan Lemons is hereby publicly reprimanded for his
misconduct in this case. Costs are taxed to Lemons.
                                                            Judgment accordingly.
          KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          O’CONNOR, C.J., concurs, with an opinion.
                                _________________
          O’CONNOR, C.J., concurring.
          {¶ 26} I join the majority opinion. Respondent Judge Richard Lemons’s
breach of the Code of Judicial Conduct is true enough, and I therefore agree with
the Board of Professional Conduct that a public reprimand is necessary. The public
reprimand we impose today will remain a part of Lemons’s disciplinary record.
          {¶ 27} I write separately, however, because Lemons’s disciplinary record
unfortunately will not illuminate that he was not acting in self-interest but in the
interests of D.M.’s children who were living in an unsafe and unsanitary
environment. Standing alone, the disciplinary record will not inform the public of
the majority opinion’s recognition that Lemons was motivated by the best of
intentions. Not only do I agree with that characterization of Lemons’s intentions,
but I would go a step further and observe that his actions ultimately benefited
D.M.’s children by removing them from a dangerous environment devoid of
capable caregivers and that left the children at risk of a tragedy occurring at any
minute.
          {¶ 28} It was the responsibility of the Scioto County Children Services
Board to ensure the safety of D.M.’s children. Lemons felt compelled to act only
when others had neglected their duty to remove the children from an unsafe
environment. It is undeniable that Lemons went beyond what the Code of Judicial




                                         10
                               January Term, 2022




Conduct permits and must be sanctioned. But in my mind, he is also to be
commended for securing the safety of D.M.’s children.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Michelle R. Bowman and
Michelle A. Hall, Assistant Disciplinary Counsel, for relator.
       Montgomery Jonson, L.L.P., and Lisa Zaring, for respondent.
                               _________________




                                        11